UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-28107 Commission File Number: 000-28107 GILLA INC. (Exact Name of Registrant as Specified in its Charter) Nevada 88-0335710 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 15540 Biscayne Blvd, North Miami, Florida (Address of Principal Executive Offices) (Zip Code) (416)843-2881 Registrant’s telephone number, including area code 112 North Curry Street Carson City, NV 89703 (Former name, Former Address and Former Fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). o Yesþ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 86,486,825 Common Shares, $0.0002 Par Value, were issued and outstanding as of November 17, 2014. GILLA, INC. INDEX TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page PART I - Financial Information Item1. Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets as of September 30, 2014 (Unaudited) and December 31, 2013 (Audited) 3 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three and Nine Months Ended September 30, 2014 and 2013 4 Unaudited Condensed Consolidated Statement of Changes in Shareholders’ Deficiency for the Nine Months Ended September 30, 2014 5 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2014 and 2013 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 21 Item3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Control and Procedures 29 PART II - Other Information Item1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item3. Defaults Upon Senior Securities 31 Item4. Mine Safety Disclosures 31 Item5. Other Information 31 Item 6. Exhibits 31 SIGNATURES 32 2 Gilla Inc. Condensed Consolidated Balance Sheets (Amounts expressed in US Dollars) September 30, (Unaudited) December 31, (Audited) ASSETS Current assets Cash and cash equivalents $ $ Funds held in trust (note 11) - Accounts receivable Inventory (note 6) Prepaid expenses and vendor deposits Total current assets Property and equipment (note 7) Website development Trademarks - Total long term assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIENCY Current liabilities Accounts payable $ $ Accrued liabilities Accrued interest - related parties (note 15) Loans from shareholders (note 8) Due to related parties (note 15) Note payable, related party (note 10) - Credit facility (note 9) - Total current liabilities Long term liabilities Deferred payables (note 15) - Convertible debentures to be issued (note 11) - Convertible debentures (note 11) Total long term liabilities Total liabilities Going concern (note 2) Commitments and contingencies (note 16) Related party transactions (note 15) SHAREHOLDERS’ DEFICIENCY Common stock (note 12) $0.0002 par value, 300,000,000 common shares authorized; 73,816,687 and 67,066,977 common shares issued and outstanding as of September 30, 2014 and December 31, 2013, respectively Additional paid-in capital Shares to be issued (note 14) Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders’ deficiency ) ) Total liabilities and shareholders’ deficiency $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 Gilla Inc. Unaudited Condensed Consolidated Statements of Operations and Comprehensive Loss (Amounts expressed in US Dollars) For the Three Months Ended September 30, For the Three Months Ended September 30, For the Nine Months Ended September 30, For the Nine Months Ended September 30, Sales revenue $ Cost of goods sold Gross profit (loss) Consulting revenue - - Operating expenses Administrative Consulting fees - related parties (note 15) Depreciation Loss on sale of fixed asset - - Bad debt expense (note 4) - - Impairment of inventory (note 6) - - Total operating expenses Loss from operations ) Other income (expenses): Foreign exchange ) ) Gain (loss) on loan receivable written off (note 5) ) - ) ) Loss on settlement of debt - - ) - Impairment of goodwill (note 4) ) - ) - Amortization of debt discount ) - ) - Interest expense, net ) Total other expenses ) Net loss before income taxes ) Income taxes - Net loss $ ) $ ) $ ) $ ) Loss per weighted average number of shares outstanding (basic and diluted) $ ) $ ) $ ) $ ) Weighted average number of shares outstanding (basic and diluted) Comprehensive loss: - Net loss $ ) $ ) $ ) $ ) Foreign exchange translation adjustment ) Comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 4 Gilla Inc. Unaudited Condensed Consolidated Statement of Changes in Shareholders’ Deficiency (Amounts expressed in US Dollars) Common Stock Additional Paid-In Shares to be Accumulated Accumulated Other Comprehensive Shares Amount Capital Issued Deficit Income Total Balance, December 31, 2013 (audited) $ ) $ $ ) Common shares issued for settlement of consulting fees at fair value on January 8, 2014 40 ) - - Common shares issued for cash at $0.035 per share on January 8, 2014 ) - - - Common shares issued for settlement of consulting fees at $0.1426 per share on March 28, 2014 56 ) - - Common shares issued for settlement of consulting fees at $0.1293 per share on March 28, 2014 54 - - - Common shares issued for settlement of advertising production costs at $0.10 per share on May 30, 2014 - - - Common shares issued for settlement of consulting fees at $0.19 per share on May 30, 2014 19 - - - Common shares issued for conversion of convertible debentures at $0.07 per share on May 30, 2014 - - - Common shares issued for acquisition of subsidiary at $0.11 per share on June 2, 2014 - - - Common shares issued for settlement of consulting fees at $0.25 per share on June 2, 2014 11 - - - Common shares issued for cash at $0.15 per share on July 25, 2014 - - - Common shares issued for settlement of consulting fees at $0.18 per share on July 29, 2014 60 - - - Common shares issued for settlement of a shareholder loan at $0.15 per share on August 15, 2014 2 - - - Common shares issued for settlement of consulting fees at $0.15 per share on September 17, 2014 37 - - - Common shares issued for cash at $0.15 per share on September 29, 2014 - - - Common shares issued for settlement of consulting fees at $0.236 per share on September 30, 2014 13 - - - Common share subscription for settlement of consulting fees at $0.165 per share - Common shares to be issued on conversion of convertible debentures - Common shares subscription for settlement of interest payable on convertible debentures at $0.15 per share - Common share subscription for settlement of related party consulting fees at $0.15 per share - Stock based compensation - Embedded conversion feature of convertible debentures - Foreign currency translation gain - Net loss - ) - ) Balance, September 30, 2014 (unaudited) $ ) $ $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 5 Gilla Inc. Unaudited Condensed Consolidated Statements of Cash Flows (Amounts Expressed in US Dollars) For the Nine Months Ended September 30, For the Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES : Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation (Gain) loss on loan receivable written-off Amortization of debt discount - Stock based compensation - Loss on sale of fixed asset - Bad debt expense - Impairment of inventory - Impairment of goodwill - Loss on settlement of debt - Common shares issued for services - Changes in operating assets and liabilities Accounts receivable ) - Funds held in trust - Prepaid expenses and vendor deposits ) Inventory deposit - ) Inventory ) ) Accounts payable Accrued liabilities Related party payables Accrued interest-related party ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Factoring loan - ) Trademarks ) - Disposal (addition) of capital assets ) Website development ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net cash acquired from Drinan Marketing Ltd. - Proceeds from credit facility - Loans to subsidiary prior to acquisition ) - Shareholder loan received (paid) - Net proceeds fromrelated parties ) Proceeds from note payable - Repayment of related party note payable ) - Repayment of debt - ) Proceeds from sale of convertible debentures Proceeds from common share subscriptions Net cash provided by financing activities Effect of exchange rate changes on cash Net increase in cash $ ) $ Cash at beginning of year Cash at end of year $ $ Supplemental Schedule of Cash Flow Information: Cash paid for interest $ $
